711 N.W.2d 82 (2006)
474 Mich. 1098
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Jerome Edwin MONTGOMERY, Defendant-Appellee.
Docket No. 130332. COA No. 255641.
Supreme Court of Michigan.
March 29, 2006.
On order of the Court, the application for leave to appeal the November 22, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE that portion of the Court of Appeals judgment that pertains to this defendant for the reasons stated in the dissenting opinion, and REINSTATE defendant's convictions for kidnapping, conspiracy to kidnap, and first-degree home invasion. We REMAND this case to the Court of Appeals for consideration of the remaining issues that were raised by defendant, but not addressed by the court.
We do not retain jurisdiction.
KELLY, J., would deny leave to appeal.